           Case: 4:20-cv-01265-NAB Doc. #: 1-3 Filed: 09/15/20 Page: 1 of 5 PageID #: 7

             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                          Case Number: 2022-CC09548
REX M BURLISON
Plaintiff/Petitioner:                                    Plaintiff's/Petitioner's Attorney/Address
SARAH BROCK                                              SCOTT LEE KOLKER
                                                         7700 BONHOMME AVE
                                                         STE 350
                                                     vs. CLAYTON, MO 63105
Defendant/Respondent:                                    Court Address:
GEICO CASUALTY COMPANY                                   CIVIL COURTS BUILDING
Nature of Suit:                                          10 N TUCKER BLVD
CC Pers Injury-Vehicular                                 SAINT LOUIS, MO 63101                                            (Date File Stamp)
                                                    Summons in Civil Case
  The State of Missouri to: GEICO CASUALTY COMPANY
                            Alias:
 CHLORA LINDLEY-MYERS                                                                            COLE COUNTY, MO
 DIRECTOR OF INSURANCE
 301 W HIGH STREET #530
 JEFFERSON CITY, MO 65101
      COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, a
                                 copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                 plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                 exclusive of the day of service. If you fail to file your pleading,judgment by default may
                                 be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS               August 20, 2020
                                              Date                                                         Clerk
                                  Further Information:
                                                         Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by:(check one)
    0 delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    0leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                     , a person of the defendant's/respondent's family over the age of
          15 years who permanently resides with the defendant/respondent.
    0(for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                               (name)                                                           (title).
    0other:

    Served at                                                                                                                      (address)
    in                                       (County/City of St. Louis), MO, on                               (date) at                 (time).


                  Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                              Must be sworn before a notary public if not served by an authorized officer:
                              Subscribed and sworn to before me on                                               (date).
         (Seal)
                               My commission expires:
                                                                   Date                                       Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est
  Sheriffs Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                                                  miles @ $.        per mile)
  Total
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30(SMCC)For Court Use Only: Document Id # 20-SMCC-10289            1 of 1             Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                             54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:20-cv-01265-NAB Doc. #: 1-3 Filed: 09/15/20 Page: 2 of 5 PageID #: 8                In
                                                                            2022-CC09548

                       IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                 STATE OF MISSOURI




                                                                                                 O
Sarah Brock,




                                                                                           - OZO '03 eiarsT - spoi SI
      Plaintiff,
                                                              Cause No.
V.

Geico Casualty Company,
                                                              PERSONAL INJURY
SERVE: Chlora Linclley-Myers                                  JURY TRIAL DEMANDED
       Director of Insurance
       301 W. High Street, #530
       Jefferson City, Missouri 65101




                                                                                                 QZ:
      Defendant.                                       )

                             MEMORANDUM FOR CLERK

      Enclosed please find, for filing on behalf of Plaintiff:

      1.     Filing Fee and Sheriff Fee - $184.50
      3.     Plaintiffs Petition

      SUMMONS ORDERED TO ISSUE for service upon defendant.

                                 Geico Casualty Company
                              SERVE: Chlora Lindley-Myers
                                   Director of Insurance
                                 301 W. High Street, #530
                              Jefferson City, Missouri 65101


     PLAINTIFF REQUEST THAT SUMMONS BE RIffURNED TO PLAINTIFF'S
ATTORNIW FOR FORWARDING TO THE SHERIFF OF COLE COUNTY FOR
SERVICE UPON DEFENDANT.

                                                       Respectfully submitted,

                                                       KOLKER & LABOVITZ


                                                By:     JO?
                                                      SCOT- L. KOLKER, #44161
                                                      7700 Bonhomme Avenue, Suite 350
                                                       Clayton, Missouri 63105
                                                      (314) 727-4529 Telephone
                                                      (314) 727-8529 Facsimile
                                                       Attorney for Plaintiff
                                          494894 I 11005614
Case: 4:20-cv-01265-NAB Doc. #: 1-3 Filed: 09/15/20 Page: 3 of 5 PageID #: 9                     m

                                                                         2022-CC09548 !,r
                                                                                                 a)



                        IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                  STATE OF MISSOURI

Sarah Brock,                                                                                     0
                                                                                                 -1

       Plaintiff,




                                                                                                 en6nsI - onis
                                                             Cause No.
v.

Geico Casualty Company,
                                                             PERSONAL INJURY
SERVE: Chlora Lindley-Myers                                  JURY TRIAL DEMANDED                 N)
                                                                                                 0
       Director of Insurance                                                                     N)
                                                                                                 C)
       301 W. High Street, #530
       Jefferson City, Missouri 65101
                                                                                                  CO

       Defendant.


                                         PETITION

       Comes Now Plaintiff Sarah Brock, by and through her attorneys, Scott L. Kolker

and Kolker & Labovitz, for her claim against Defendant, states as follows:

       1.     At all times pertinent herein, Interstate 70 near Adams Dairy Parkway, was

an open and public street and highway.

       2.      On or about July 16, 2019, Plaintiff Sarah Brock was operating her vehicle

on Interstate 70, at or near its intersection with the Adams Dairy Parkway, when her

vehicle was negligently and violently forced off the roadway by a driver of a tractor trailer.

        3.    The driver of the tractor trailer was negligent and failed to exercise the

highest degree of care in one or more of the following respects:

              a.     The driver of the tractor trailer drove at an excessive speed;

              b.     The driver of the tractor trailer knew or, by the use of the highest
                     degree of care, could have known that there was a reasonable
                     likelihood of collision in time thereafter to have stopped, or swerved,
                     or slackened speed, or sounded a warning, or slackened speed and
                     swerved,-or slackened speed and sounded a warning, or swerved
                     and sounded a warning, but the tractor trailer failed to do so;

              c.     The driver of the tractor trailer failed to keep a careful lookout;



                                        (494894 / 110056)1
Case: 4:20-cv-01265-NAB Doc. #: 1-3 Filed: 09/15/20 Page: 4 of 5 PageID #: 10




                d.      The driver of the tractor trailer failed to yield the right of way to
                        Plaintiff.


        4.      Such negligence of the tractor trailer drive,in one or more of the respects




                                                                                                       i©nis
 submitted above, directly caused or directly contributed to cause Plaintiff Sarah Brock to




                                                                                                       ynbnslO' -
 sustain injuries to her left arm and wrist, neck and back; medical and other health care related

 expenses have been incurred in connection with said injuries and Plaintiff will in the future




                                                                                                         -
 incur additional medical care and services; all of the aforesaid injuries are permanent and




                                                                                                         8Z:l.
 progressive and greatly interfere with Plaintiff Sarah Brock's ability to enjoy life; she has and

 will continue to suffer pain and discomfort.

        5.      On or July 16,2019, at the time of the collision which is the basis of this lawsuit,

 a policy or policies ofinsurance were issued by Defendant bearing policy number 4369-19-36-

 04 which covered Plaintiff Sarah Brock and was in full force and effect. The policy of

 insurance provided uninsured vehicle coverage for an insured,including Plaintiff, who sustain

 injury caused by an accident arising out of the use of an uninsured motor vehicle.

        6.      The driver of the tractor trailer did not stop and was not located and, therefore,

 at the time of said collision, was operating an uninsured motor vehicle as defined by the

 aforementioned insurance policy.

        7.       Under the provis;ons of the aforementioned policy, Defendant agreed to pay all

 sums which the occupant of an insured vehicle might be legally entitled to recover from the

 owner or operator of an uninsured motor vehicle because of bodily injury, sickness or disease

 sustained by the occupant of the insured vehicle caused by accident and arising out of the

 ownership, maintenance or use of such uninsured vehicle.



                                            {494894 / 110056)2
Case: 4:20-cv-01265-NAB Doc. #: 1-3 Filed: 09/15/20 Page: 5 of 5 PageID #: 11




                                                                                                    Electronically Filed - City of St. siuoL - August 20, 2020 - 11:28 AN
         8.     All conditions precedent to the obligation of Defendant to pay its obligation

 under said contract ofinsurance have been met or satisfied. Plaintiff complied with the terms

 and conditions of said insurance policy.

        9.      Plaintiff Sarah Brock is entitled to additional damages pursuant to Mo.Rcv. Stat.

 §,375.420 in that:

                a.     Plaintiff had a policy ofinsurance with Defendant;

                b.     Defendant refused to pay Plaintiff her damages under said policy; and

                c.     Such refusal was without reasonable cause or excuse.

         WHEREFORE, Plaintiff Sarah Brock praysjudgment against Defendant for such

 sums as are fair and reasonable under the circumstances, in an amount in excess of the

jurisdictional limits of all inferior trial courts, together with additional statutory damages

 and for such other relief as may be appropriate under the circumstances.




                                                           Respectfully submitted,

                                                           KOLKER & LABOVITZ



                                                    By:
                                                          SCOTT L. KOLKER, #44161
                                                          7700 Bonhomme Avenue, Suite 350
                                                           Clayton, Missouri 63105
                                                          (314) 727-4529 Telephone
                                                          (314) 727-8529 Facsimile

                                                          Attorney for Plaintiff




                                            (494894 / 1 1005(43
